Exhibit FOR IMMEDIATE RELEASE NR09-16 DYNEGY ANNOUNCES SECOND QUARTER 2 · Lower realized prices partially offset by higher production volumes related to Midwest and Northeast combined-cycle units o Second quarter Adjusted EBITDA of $125 million down 32 percent period-over-period o Net loss attributable to Dynegy Inc. of $345 million primarily reflects $249 million of after-tax asset impairments and $62 million of after-tax mark-to-market losses · Capital structure includes liquidity of approximately $1.9 billion as of August 3, made up of $715 million of cash and approximately $1.2 billion of availability under the company’s credit facility · Reaffirming 2009 guidance estimates HOUSTON (August 10, 2009) – Dynegy Inc. (NYSE: DYN) today announced that Adjusted EBITDA for the second quarter 2009 was $125 million, compared to $184 million for the second quarter 2008.The decrease in Adjusted EBITDA is largely related to lower realized prices period-over-period, partially offset by higher production volumes from the company’s Midwest and Northeast combined-cycle units.The company also reported a net loss attributable to Dynegy
